HARPER, J.
Relator is being prosecuted, charged with the murder of Will Clements. He sued out a writ of habeas corpus before Hon. Wells Thompson, judge of the district court, who, after. hearing the evidence, denied the applicant bail, and remanded him to the custody of the sheriff. We have carefully read the statement of facts, and are of the opinion that the court erred. This cause is reversed, and relator granted bail in the sum of $10,000, returnable to the next term of the district court of Mata-gorda county. Reversed, and bail granted.
DAVIDSON, P. J., absent.